Citation Nr: 1106043	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-20 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis A and B.   


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to May 1959.  
He also had Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Houston, 
Texas.                  

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in June 2010.  A copy of 
the transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In August 2010, the Board remanded this case.  For the reasons 
explained below, it is again necessary to return this case to the 
RO for further development.  This appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify the Veteran if further action is required.


REMAND

In this case, the Veteran contends that while he was in the 
military, he was diagnosed with hepatitis.  He reports that due 
to his hepatitis, he later developed medical problems, including 
an enlarged liver.  The Veteran maintains that at present, he has 
residuals of his hepatitis.   

The Veteran's service treatment records show that in June 1945, 
the Veteran was diagnosed with hepatitis and was hospitalized for 
21 days.  Thus, given that the Veteran's service records confirm 
that he was diagnosed with hepatitis during service, the 
pertinent questions in this case are whether the Veteran 
currently has hepatitis and any residuals thereof, and if so, 
whether such hepatitis is related to his in-service hepatitis.   

In September 2006, the RO received a laboratory report from 
LabCorp, dated in May 2006.  In the report, it was noted that in 
regard to a test for "Hep A Ab," the result was "positive."  
In regard to tests for "HBsAg Screen and Hep B Core Ab," the 
results were "negative."    

In a private radiology report, dated in December 2006, it was 
noted that the Veteran had a history of back pain and underwent 
an x-ray of his abdomen.  The x-ray was reported to show an 
enlarged liver.  The pertinet diagnosis was enlarged 
heterogeneous liver.  

In February 2007, the Veteran underwent a VA examination.  At 
that time, the examiner stated that the hepatitis panel revealed 
negative results for hepatitis A antibody, hepatitis B surface 
antigen, hepatitis B core antibody, and hepatitis C.  Thus, in 
regard to a diagnosis, the examiner reported that there was no 
diagnosis because there was no pathology to render a diagnosis.   

In a laboratory report from Quest Diagnostics, dated in September 
2007, in regard to a test for "hepatitis A, AB," the "out of 
range" result was "reactive," and the reference range was 
"non-reactive."   

In a private medical statement from A.J.P., M.D., dated in 
December 2007, Dr. P. stated that he was the Veteran's attending 
physician.  Dr. P. noted that over the years, the Veteran had 
suffered from a myriad of medical problems, including 
cardiovascular disease, asthma, gastroesophageal reflux, 
uncontrolled diabetes, atrial dysrhythmia, congestive heart 
failure, chronic renal disease, and hepatitis A.  Dr. P. 
indicated that according to the Veteran, while he was in the 
military, he was diagnosed with hepatitis and hospitalized due to 
the virulent nature of the infection.  The Veteran reported that 
he barely survived.  Dr. P. stated that multiple blood tests from 
his office confirmed elevated liver enzymes, elevated 
sedimentation rate, and a markedly abnormal "hepatitis A 
Antibody IGG Titer."  According to Dr. P., it was his opinion 
that the Veteran's military service directly impaired him 
physically.  Dr. P. further stated that the Veteran had 
communicable disease, permanent liver damage, pancreatic 
inflammation, and cardiomyopathy, all of which were likely due to 
his life-threatening hepatitis.   

VA Medical Center (VAMC) outpatient treatment records show that 
in March 2008, it was noted that the Veteran had a history of 
hepatitis A, with "positive IgG Hep AB test."  

A VA examination was conducted by a physician's assistant in 
March 2010.  At that time, the examiner stated that unlike with 
other forms of hepatitis, people with hepatitis A did not develop 
chronic liver disease as a result of their infection.  Once a 
person was infected with the hepatitis A virus, it was not 
possible to become infected again.  According to the examiner, 
careful review of multiple medical resources indicated that 
hepatitis A did not have a chronic stage, was not progressive, 
and did not cause permanent liver damage.  Even if hepatitis A 
infection was severe, the patient either recovered, required a 
liver transplant (which was not an option in 1945), or succumbed 
to the acute illness.  The examiner reported that there was no 
evidence based on medical data that indicated the existence of 
any chronic form of hepatitis A or future health problems 
associated with prior hepatitis A infections.  According to the 
examiner, the Veteran's service treatment records and current 
testing revealed that the Veteran had hepatitis in 1945 while he 
was in the military.  Current testing showed a positive hepatitis 
A antibody test which indicated prior exposure/infection and 
immunity against further infections.  The examiner reported that 
he was unable to find any current hepatitis residuals in the 
Veteran.  Liver enlargement was a non-specific finding and may be 
due to a number of different etiologies.  The examiner stated 
that he suspected that the Veteran's liver enlargement was 
sequelae of his congestive heart failure.        

In a second private medical statement from Dr. A.J.P., dated in 
November 2010, Dr. P. stated that he had reviewed the Veteran's 
complete medical record, including those from his endocrinologist 
and otolaryngologist.  Dr. P. reported that it was his opinion 
that it was at least as likely as not that the following current 
disabilities were directly related to the Veteran's hepatitis 
that he had during service: hepatomegaly, gastroesophageal 
reflux, chronic hepatic insufficiency, atherosclerotic vascular 
disease, chronic inflammation of the liver, and hepatitis A.  
According to Dr. P., current literature supported both direct and 
indirect links between hepatitis A and the aforementioned 
diseases.  Dr. P. indicated that the Veteran did not have any of 
those diseases prior to the hepatitis documented during service, 
nor had he been exposed to hepatitis or other known causal 
entities after his service.       

In light of the above, the Board notes that there are 
discrepancies in the medical evidence of record with respect to 
the question of whether the Veteran currently has hepatitis A 
and/or B.  Laboratory reports appear to show that the Veteran 
currently has hepatitis A.  In addition, in the private medical 
statements from Dr. A.J.P., dated in December 2007 and November 
2010, Dr. P. reported that the Veteran had hepatitis A.  However, 
in the VA examinations, dated in February 2007 and March 2010, 
the examiners stated that there was no evidence of current 
hepatitis.  Given the above discrepancies, the Board finds that a 
new VA examination, as specified in greater detail below, should 
be performed.     

The Board also notes that although the evidence of record 
includes the private medical statements from Dr. A.J.P., the 
evidence is negative for any treatment records from Dr. P.  In 
this regard, the Veteran has submitted a VA Form 21- 4142 
(Authorization and Consent to Release Information to the VA), 
received in December 2010, for treatment from Dr. P.  Therefore, 
the Board finds that the Veteran's medical treatment records from 
Dr. P. should be obtained prior to any further appellate review 
of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); see generally Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)


1.  The RO should contact Dr. A.J.P. and ask 
him to provide any medical records pertaining 
to treatment and/or evaluation of the Veteran 
at his office in Houston.  All attempts to 
secure these records must be documented in 
the claims file.

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a VA examination 
conducted by an appropriate specialist in 
order to determine the nature and etiology of 
any current hepatitis.  The specialist must 
be a physician, preferably a physician with 
expertise in the area of liver disease.  The 
claims folder must be made available to the 
examiner for review in conjunction with the 
examination.  The examiner must review all of 
the evidence of record, to specifically 
include the May 2006 laboratory report from 
LabCorp, the February 2007 and March 2010 VA 
examination reports, and the private medical 
statements from Dr. A.J.P., dated in dated in 
December 2007 and November 2010.  All 
necessary special studies or tests are to be 
accomplished.         

After a review of the examination findings 
and the entire evidence of record, the 
examiner should render an opinion on the 
following: 

A.  Does the Veteran currently have 
hepatitis A and/or B?     

B.  If current hepatitis A and/or B is 
diagnosed, is it at least as likely as not 
(50 percent or greater probability), that 
such hepatitis is causally related to the 
Veteran's period of active service, to 
specifically include the hepatitis for 
which he was treated during active service.      

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

C.  The examiner is also requested to 
specifically comment on the private medical 
statements from Dr. A.J.P., dated in 
December 2007 and November 2010.  In this 
regard, the examiner must determine as to 
whether the Veteran currently has residuals 
of his in-service hepatitis, to include 
permanent liver damage, including chronic 
inflammation of the liver and hepatomegaly; 
pancreatic inflammation; cardiomyopathy; 
gastroesophageal reflux; chronic hepatic 
insufficiency; and/or atherosclerotic 
vascular disease?      

If no hepatitis A or B is diagnosed, or no 
link to military service is found, such 
findings and conclusion should be 
affirmatively stated and a complete rationale 
for any opinion expressed should be included 
in the examination report.  

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue on 
appeal.  If such action does not grant the 
benefit claimed, the RO should provide the 
Veteran and his representative a supplemental 
statement of the case and an appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



